TOBRINER, J.
The petition of Prentice-Hall for writ of prohibition to restrain the superior court from proceeding further upon the indictment returned against it raises the same factual matters and issues as have been previously discussed in the decisions in Davis v. Superior Court, No. 18759, ante, p. 8 [345 P.2d 513], and Longstreth v. Superior Court, No. 18760, ante, p. 27 [345 P.2d 525] decided this day.
For the reasons stated in those opinions, we have concluded that the indictment fails.
Let a peremptory writ of prohibition issue.
Bray, P. J., and Wood (Fred B.), J., concurred.
A petition for a rehearing was denied November 25, 1959, and the petition of the Real Party in Interest for a hearing by the Supreme Court was denied December 23, 1959.